                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         KARENA APPLE FENG,
                                   7                                                        Case No. 20-cv-00648-DMR
                                                        Plaintiff,
                                   8
                                                 v.                                         SUA SPONTE JUDICIAL REFERRAL
                                   9                                                        FOR PURPOSES OF DETERMINING
                                         DEPARTMENT OF HUMAN SERVICES,                      RELATIONSHIP OF CASES
                                  10     FAMILY & CHILDREN'S SERVICES,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On January 28, 2020, Plaintiff Karena Feng filed this action. Pursuant to Civil Local Rule

                                  14   3-12(c), the court sua sponte refers this case to Judge Laurel Beeler to determine whether it is

                                  15   related to Feng v. County of Santa Clara, et al., 19-cv-6877 LB.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: February 3, 2020

                                  19
                                                                                        _____________________________________
                                  20                                                     DONNA M. RYU
                                                                                         United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
